                                                                                            US D C S D N Y
                                                                                            D OC U ME NT
                                                                                            E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                            D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                            D A T E FI L E D: 3 / 1 3 / 2 0
----------------------------------------------------------------- X
                                                                   :
S H A M E KI A C O O K E T A L ,                                   :
                                                                   :
                                                  Pl ai ntiff s, :                               1: 0 5 -c v -0 4 3 7 1 -G H W
                                                                   :
                               -v -                                :                                     OR DER
                                                                   :
T H E CI T Y O F N E W Y O R K                                     :
A D MI NI S T R A TI O N F O R C HI L D R E N’ S                   :
S E R VI C E S E T A L ,                                           :
                                                                   :
                                                 D ef e n d a nts. :
                                                                   :
----------------------------------------------------------------- :
                                                                   X
G R E G O R Y H. W O O D S , U nit e d St at es Distri ct J u d g e:

           T h e C o urt will h ol d a stat us c o nf er e n c e i n t his cas e o n M ar c h 2 6, 2 0 2 0 at 3: 0 0 p. m. T h e

C o urt is i n r e c ei pt of Tr ust e e M al k a L o u z o n's l ett er d at e d M ar c h 9, 2 0 2 0. T h e p arti es ar e dir e ct e d t o

a d dr ess all f urt h er c orr es p o n d e n c e t o t h e C o urt, fil e all c orr es p o n d e n c e o n E C F, a n d t o c o m pl y wit h

t h e C o urt's I n di vi d u al R ul es of Pr a cti c e i n Ci vil C as es. T h e C o urt n ot es t hat Ms. L o u z o u n's l ett er

r ef ers t o a c o n v ersati o n b et w e e n Ms. L o u z o u n a n d c o urt st aff; n o e x p art e c o m m u ni c ati o n o c c urr e d,

as Ms. L o u z o u n was dir e ct e d b y p h o n e t o s u b mit a l ett er t o t h e C o urt.         M s. L o u z o u n is dir e ct e d t o

s er v e a c o p y of t his or d er o n S h a m e ki a C o o k, a n d t o r et ai n pr o of of s u c h s er vi c e.

           S O O R D E R E D.

D at e d: M ar c h 1 3, 2 0 2 0
          N e w Y or k, N e w Y or k                                           __________________________________
                                                                                      G R E G O R Y H. W O O D S
                                                                                     U nit e d St at es Distri ct J u d g e
